UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4867


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRACY CLARENCE ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cr-00219-FDW-1)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reggie E. McKnight, MCKNIGHT LAW FIRM, P.L.L.C., Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tracy    Anderson     appeals    his       180-month      sentence    imposed

following his guilty plea to one count of bank robbery by force

and violence, in violation of 18 U.S.C. § 2113(a) (2012).                          On

appeal, Anderson’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), certifying that there are no

meritorious     grounds    for     appeal       but    questioning   whether      the

district court erred in applying a career offender enhancement.

Anderson has not filed a supplemental pro se brief despite being

advised of his right to do so and despite being granted two

extensions of time to file.           Finding no meritorious grounds for

appeal, we affirm.

      On   appeal,   counsel     questions        whether    the   district    court

improperly designated Anderson a career offender based, in part,

on   Anderson’s   North    Carolina     conviction         of   larceny    from   the

person.       Anderson    raised    this       objection    before   the   district

court, but unequivocally withdrew the objection at sentencing.

“[W]aiver is the intentional relinquishment or abandonment of a

known right.”      United States v. Olano, 507 U.S. 725, 733 (1993)

(internal quotation marks omitted).                   “A party who identifies an

issue, and then explicitly withdraws it, has waived the issue,”

and the waived issue “is not reviewable on appeal, even for

plain error.”     United States v. Robinson, 744 F.3d 293, 298 (4th

Cir.) (internal quotation marks omitted), cert. denied, 135 S.

                                           2
Ct.   225     (2014).      Thus,    we   conclude      that,      because    Anderson

withdrew his objection to the career offender enhancement on the

basis   of    his    conviction    of    larceny     from   the    person,     he    has

waived appellate review of this issue.

      Because Anderson did not move to withdraw his guilty plea

in the district court, we review the validity of his plea for

plain error.         United States v. Aplicano-Oyuela, 792 F.3d 416,

422 (4th Cir. 2015).           The record reveals that the district court

substantially complied with Fed. R. Crim. P. 11 in accepting

Anderson’s plea, which was knowing and voluntary.

      Finally,       in   fulfilling     our    duty   under      Anders,    we     have

reviewed the sentence and conclude that it is procedurally and

substantively        reasonable.          The       sentence      is    procedurally

reasonable inasmuch as the district court properly calculated

the applicable guidelines range and appropriately explained the

sentence in the context of the relevant 18 U.S.C. § 3553(a)

(2012) factors.           See Gall v. United States, 552 U.S. 38, 51

(2007).             Further,      the    within-Guidelines             sentence       is

presumptively         substantively       reasonable,       United       States       v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014), and we discern no basis to rebut that presumption.

      In     accordance    with    Anders,     we    have   reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm the judgment of the district court.

                                          3
This court requires that counsel inform Anderson, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Anderson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Anderson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     4